Citation Nr: 1820059	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-24 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service-connection for residuals of a nasal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1990 to June 1994 in the United States Marine Corps, and his awards and decorations include the Combat Action Ribbon for his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and an October 2013 rating decision issued by the VA RO in St. Paul, Minnesota.  Jurisdiction was transferred to the RO in St. Louis, Missouri.

In August 2017, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.  

The Board notes that the May 19, 2014, statement of the case (SOC) adjudicated the issues of entitlement to service connection for tinnitus, a left shoulder condition, a left knee condition, and burn pit exposure, and that the May 20, 2014 SOC adjudicated the issues of entitlement to a compensable evaluation for service-connected headaches and entitlement to service connection for residuals of a nasal fracture and erectile dysfunction.  However, in a June 2014 VA Form 9, the Veteran limited his appeal to service connection for a left shoulder disorder, residuals of a nasal fracture, and tinnitus.  He did not perfect an appeal as to a left knee condition, burn pit exposure, and an increased evaluation for headaches; therefore, those issues are no longer on appeal.

During the August 2017 Board hearing, the Veteran indicated that he wanted to pursue appeals with regard to the issues of entitlement to service connection for erectile dysfunction, a left shoulder disorder, and tinnitus.  A review of the record shows that the Veteran did not perfect a timely appeal via submission of a VA Form 9 with regard to the issue of service connection for erectile dysfunction.  However, action by the Agency of Original Jurisdiction (AOJ) indicates that the submission of a timely VA Form 9 in this matter has been waived.  Accordingly, the Board accepts jurisdiction in this matter.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for tinnitus, a left shoulder disorder, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the August 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran did not indicate that he wished to pursue an appeal with regard to the issue of entitlement to service connection for residuals of a nasal fracture.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals of a nasal fracture is dismissed.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  During the August 2017 hearing, the Veteran did not indicate that he wished to pursue an appeal with regard to the issue of entitlement to service connection for residuals of a nasal fracture.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim, and there is no remaining case or controversy.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for residuals of a nasal fracture is dismissed.


REMAND

Left Shoulder

The Veteran has contended that he injured his shoulder during a field event in service, which occurred in 1992.  During the August 2017 hearing, he reported that, since he sustained that injury, he has experienced decreased mobility in his left shoulder and has difficulty performing everyday functions.  He was not provided with a VA examination with regard to his left shoulder disability.

In October 2017, the Veteran submitted a Shoulder and Arm Conditions Disability Benefits Questionnaire (DBQ) which appears to have been completed by his private physician, Dr. R.L. (initials used to protect privacy).  The examiner noted the Veteran's shoulder injury in service and diagnosed him with left shoulder pain.  The examiner also found that there was medical documentation of classic symptoms which showed that it was as likely as not that the Veteran's condition started in active duty.  No further rationale was provided.  Given the Veteran's reports of recurring shoulder pain since service and the lack of rationale provided in the October 2017 examination, on remand, he should be afforded a VA examination to determine the nature and etiology of any shoulder disorder that may be present.

Erectile Dysfunction

The Veteran has contended that his erectile dysfunction resulted from medications that he is prescribed for his service-connected PTSD.  During the August 2017 hearing, he reported that his VA psychiatrist had written a statement regarding the relationship between the side effects of the medication prescribed for his PTSD and his erectile dysfunction.

A review of the record shows an August 2015 statement wherein the Veteran reported that he was receiving care from Dr. P.N. and Dr. A. (initials used to protect privacy) with regard to his PTSD.  He indicated that he reported his concerns about his erectile dysfunction and was told by Dr. A. that medications required to treat anxiety and stress could further escalate erectile dysfunction.  He reported that he was prescribed Divalproex, Quetiapine, and Trazadone for his PTSD.  He also indicated that Dr. P.N. had prescribed medication to treat his erectile dysfunction.

A review of the Veteran's VA clinical records does show that he received treatment from Dr. A. in August 2014 and expressed concern that he had sexual performance problems due to his medications.  Dr. A noted that the Veteran would talk to his primary care provider about his medications.  

The Veteran was examined by a VA examiner in October 2013, who found that it was less likely than not that the Veteran's erectile dysfunction was due to or the result of his service-connected condition.  The examiner explained that the Veteran was taking Lexapro for his PTSD, which causes erectile dysfunction in one to two percent of patients who take the medication and that he was not certain that this percentage provided support for a conclusion of "as likely as not."  The examiner also noted that he was not certain that service connection should be granted for a drug side effect which could be relieved by changing the drug.

In October 2017, the Veteran submitted a statement from a physician's assistant, M.O., which indicated that his erectile dysfunction was due to treatment for PTSD.  A rationale for this statement was not provided, nor was there any reference to any specific medication that the Veteran is currently taking for PTSD.

Given that the Veteran does not seem to be currently taking Lexapro for his PTSD and still reports erectile dysfunction, along with the lack of rationale provided in the most recent positive opinion provided, a remand is necessary to obtain an examination and opinion which addresses the etiology of the Veteran's erectile dysfunction and any relationship to his treatment for service-connected PTSD.


Tinnitus 

During the August 2017 hearing, the Veteran reported that he first noticed ringing in his ears when he returned from his combat tour in 1991.  A review of the record shows statements submitted by the Veteran which report consistent noise exposure in service.  His military personnel records also show that his primary military occupational specialty was as a rifleman.

In a November 2012 VA examination, the examiner found that it was less likely than not that the Veteran's tinnitus was caused by military noise exposure because there were no complaints of tinnitus in service, and he denied ear trouble at the time of his discharge.  The examiner also noted tinnitus was not a symptom associated with hearing loss because the Veteran did not have acoustic trauma and had normal hearing bilaterally.

Given the Veteran's reports of noise exposure in service, along with his documented service as a rifleman, which contradicts the finding that he did not experience acoustic trauma, an additional examination and opinion is necessary to determine the nature and etiology of his reported tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left shoulder, erectile dysfunction, and tinnitus.  A specific request should be made for records from Dr. R. and Dr. L., related to the Veteran's left shoulder surgery.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file  

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current left shoulder disorder that manifested in service or is otherwise causally or etiologically related to his military service, to include any injury or symptomatology therein.

In rendering this opinion, the examiner should specifically consider the Veteran's August 2017 hearing testimony in which he reported that he injured his shoulder in service after a field event which occurred in 1992.  The examiner should also consider subsequent treatment and diagnoses that the Veteran has received since service related to his shoulder, including his shoulder surgeries.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should refer the Veteran's claims file to the November 2012 VA examiner or, if that individual is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any tinnitus that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology and noise exposure. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's current tinnitus is causally or etiologically related to his military service, including noise exposure therein.

In rendering this opinion, the examiner should consider the Veteran's August 2017 hearing testimony, including his statements that his tinnitus resulted from noise exposure in service.  

The examiner should also discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should refer the Veteran's claims file to the October 2013 examiner or, if that individual is unavailable, to another suitably qualified VA examiner for an examination and clarifying opinion as to the nature and etiology of any erectile dysfunction that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The Veteran has contended that his erectile dysfunction is secondary to his service-connected PTSD.  

The examiner should opine as to whether it is at least as likely as not that the Veteran has erectile dysfunction that manifested in service or that is causally or etiologically related to his military service. 

He or she should also state whether it is at least as likely as not that erectile dysfunction was either caused by or permanently aggravated by the Veteran's service-connected PTSD. 

In rendering this opinion, the examiner should address whether it is at least as likely as not that the Veteran's medication for his PTSD caused or aggravated his erectile dysfunction.  If the Veteran is no longer taken any particular medication, he or she should still address whether the prior medication would have caused or permanently aggravated the Veteran's erectile dysfunction.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should then review the medical opinions to ensure they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


